DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 6 recite the limitations “an evaluation function representing energy of a computer” and “a temperature value indicating a temperature of the computer”. The specification does provide support for these limitations, the energy and the temperature that are being calculated in the specification do not represent physical quantities of the energy and the temperature of the computer, rather they are values that are produced by a mathematical algorithm processed in a computer.  Therefore, the specification does not sufficiently describe these limitations in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
As per claim 1, 
Under Step 2A, Prong One, the claim is directed to an Abstract idea because:
“calculate a change value of the energy for each of a plurality of state transitions occurred in response to a change in any of the values of the plurality of state variables; change a temperature value indicating a temperature of the computer; generate thermal excitation energy using each of independent random numbers generated for the plurality of thermal noise generation circuits, respectively, and the temperature value, a number of the independent random numbers being a same as a predetermined number of the plurality of state transitions; compare the thermal excitation energy with the change value of the energy for a state transition corresponding to an independent random number to output a propriety of acceptance of the state transition; select an intermediate candidate from the predetermined number of state transitions respectively corresponding to the independent random numbers based on the propriety of acceptance of each of the predetermined number of state transitions; and randomly select one state transition from intermediate candidates selected by the plurality of first selection circuits” are considered to be mathematical operations presumably performed by general computer components.   There is no transformation or reduction of a particular article to a different state or thing.  The claims recite no clearly defined practical application of the claimed method or do not draw a conclusion as to the final end result of the mathematical operation being directed toward a practical application. 
Under Step 2A, Prong Two, the claims do not recite additional elements that integrate the judicial exception into a practical application. In particular, the claim recites additional elements/steps such as “a state holding circuit configured to hold values of a plurality of state variables included in an evaluation function representing energy”, which is considered to be insignificant extra solution data gathering. 
The additional elements of “a calculation circuit”, “a temperature control circuit”, “first selection circuits”, “a plurality of comparison circuits respectively provided for the plurality of thermal noise generation circuits, and each including a plurality of comparators that shares the thermal excitation energy generated in a corresponding thermal noise generation circuit”, “second selection circuit” and “the plurality of first selection circuits are formed of a first partial selector tree which is arranged as a binary tree, the first partial selector tree includes a plurality of selectors each of which selects and outputs one of two inputs, and a first comparator among the plurality of comparators for a first thermal noise generation circuit among the plurality of thermal noise generation circuits is connected to one input of the two inputs of a selector in an initial stage of the first partial selector tree, a second comparator among the plurality of comparators for a second thermal noise generation circuit among the plurality of thermal noise generation circuits is connected to another input of the two inputs of the selector, and the second comparator does not share the thermal excitation energy with the first comparator” are recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. It does not positively recite a particular machine(s) that performs the method steps.  
The examiner notes that the excitation energy and the temperature value are not physical quantities but are calculated values, these values are considered data manipulation produced by mathematical algorithm processed in a computer using generic computer components to solve an optimization problem.
 Under Step 2B, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claims 2-5 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claim 6 is directed to an abstract idea. Under Step 1, the claim is directed to a process.
Under Step 2A, Prong One, the claim is directed to an Abstract idea because:
The steps of “calculating, by a calculation circuit, a change value of the energy for each of a plurality of state transitions occurred in response to a change in any of the values of the plurality of state variables; changing, a temperature value indicating a temperature of the computer; generating thermal excitation energy using each of independent random numbers generated for the plurality of thermal noise generation circuits, respectively, and the temperature value, a number of the independent random numbers being a same as a predetermined number of the plurality of state transitions; sharing, by each of a plurality of comparators included in each of a plurality of comparison circuits respectively provided for the plurality of thermal noise generation circuits, the thermal excitation energy that is generated in a corresponding thermal noise generation circuit; comparing  the thermal excitation energy with the change value of the energy for a corresponding state transition to obtain a propriety of acceptance of each of the predetermined number of state transitions; randomly selecting, an intermediate candidate from the predetermined number of state transitions respectively corresponding to the independent random numbers based on the propriety of acceptance of each of the predetermined number of state transitions; and randomly selecting, one state transition from intermediate candidates selected by the plurality of first selection circuits” are considered to be mathematical operations presumably performed by general computer components.   There is no transformation or reduction of a particular article to a different state or thing.  The claims recite no clearly defined practical application of the claimed method or do not draw a conclusion as to the final end result of the mathematical operation being directed toward a practical application. 
Under Step 2A, Prong Two, the claims do not recite additional elements that integrate the judicial exception into a practical application. In particular, the claim recites additional elements/steps such as “holding, by a state hold circuit, values of a plurality of state variables”, which is considered to be insignificant extra solution data gathering. 
The additional elements of “a calculation circuit”, “a temperature control circuit”, “first selection circuits”, “second selection circuit” and “the plurality of first selection circuits are formed of a first partial selector tree which is arranged as a binary tree, the first partial selector tree includes a plurality of selectors each of which selects and outputs one of two inputs, and a first comparator among the plurality of comparators for a first thermal noise generation circuit among the plurality of thermal noise generation circuits is connected to one input of the two inputs of a selector in an initial stage of the first partial selector tree, a second comparator among the plurality of comparators for a second thermal noise generation circuit among the plurality of thermal noise generation circuits is connected to another input of the two inputs of the selector, and the second comparator does not share the thermal excitation energy with the first comparator are recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. It does not positively recite a particular machine(s) that performs the method steps.  
The examiner notes that the excitation energy and the temperature value are not physical quantities but are calculated values, these values are considered data manipulation produced by mathematical algorithm processed in a computer using generic computer components to solve an optimization problem.
 Under Step 2B, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Examiner’s notes
4.	Claims 1 and 6 distinguish over the prior art because none of the prior art of record teaches that an optimization device, comprising: a plurality of thermal noise generation circuits each configured to generate thermal excitation energy using each of independent random numbers generated for the plurality of thermal noise generation circuits, respectively, and the temperature value, a number of the independent random numbers being a same as a predetermined number of the plurality of state transitions, in combination with the rest of the claim limitation as claimed and defined by the applicant.

Response to Arguments
5.	Applicant's arguments filed have been fully considered but they are not persuasive. 
 	The applicant argues that Claim 1 recites "a first comparator...is connected to one input of the two inputs of a selector in an initial stage of the first partial selector tree, a second  comparator... is connected to another input of the two inputs of the selector, and the second comparator does not share the thermal excitation energy with the first comparator." At least these features allow the "first selection circuits" to prevent the candidates sharing thermal noise from contacting each other in the initial stage of the first partial selector tree, thereby reducing deviation of occupancy probability of each state at each temperature from the Boltzmann distribution. These components demonstrate integration into a practical application similar to "improving technology" listed in the 2019 PEG Example. Claims 1 and 6 as a whole, therefore, are integrated into a practical application.
	The examiner respectfully disagrees with the applicant’s argument because “a first comparator” and the “a first comparator” are considered generic computer components facilitating mathematical algorithm process to solve an optimization problem, which considered abstract. 
	The examiner notes that the 2019 PEG example explain the eligibility of the claim under 35 USC 101 based on the limitation “automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use”. This limitation provides a practical application. 
However, in the present application, there are a series of calculations done by a mathematical algorithm using computer components and as mentioned in the office action even the excitation energy and the temperature value are not physical quantities but are calculated values.  For these reasons the claims are considered ineligible.
  
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857